      Case 18-32028                 Doc 12        Filed 02/14/19 Entered 02/14/19 23:31:02                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Christopher M. Combs                                        Social Security number or ITIN   xxx−xx−5918
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−32028



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Christopher M. Combs

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           February 12, 2019                                                             United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
    Case 18-32028         Doc 12     Filed 02/14/19 Entered 02/14/19 23:31:02           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 18-32028            Doc 12       Filed 02/14/19 Entered 02/14/19 23:31:02                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-32028-DLT
Christopher M. Combs                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 2                          Date Rcvd: Feb 12, 2019
                                      Form ID: 318                       Total Noticed: 21


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2019.
db            #+Christopher M. Combs,    114 N. Long, Apt. 2F,   Chicago, IL 60644-3562
27301898        CB/HSN,   PO Box 182120,    Columbus, OH 43218-2120
27301899       +Citizens Bank,   1 Citizens Dr.,    Riverside, RI 02915-3000
27301901       #Comcast,   PO Box 3002,    Southeastern, PA 19398-3002
27301902        Comcast,   Bankruptcy Department,    11621 E. Marginal Way 5,    Tukwila, WA 98168-1965
27301904        Commonwealth Edison-Care Center,    Bankruptcy Department,    PO Box 6113,
                 Carol Stream, IL 60197-6113
27301907       +Duvera,   1910 Palomar Point Way, Ste. 101,    Carlsbad, CA 92008-5578
27301909       +Moe’s Furniture & Mattress Gallery,    4000 W Madison St,    Chicago, IL 60624-2317
27301910        Rush University Medical Center,    c/o Medical Business Bureau,    PO Box 1219,
                 Park Ridge, IL 60068-7219
27301911       +Speedy Cash,   c/o AD Astra Recovery Services,    7330 W. 33rd St., Ste. 118,
                 Wichita, KS 67205-9370

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: gpaloian@iq7technology.com Feb 13 2019 02:06:09        Gus A Paloian,
                 Seyfarth, Shaw, Et Al,    233 S. Wacker Drive,    Suite 8000,    Chicago, IL 60606-6448
27301895       +EDI: DCI.COM Feb 13 2019 06:43:00      AT & T,    c/o Diversified Consultants,     PO Box 551268,
                 Jacksonville, FL 32255-1268
27301896       +EDI: CINGMIDLAND.COM Feb 13 2019 06:43:00       AT&T,   Bankruptcy Department,
                 5407 Andrew Highway,   Midland, TX 79706-2851
27301897        EDI: CAPITALONE.COM Feb 13 2019 06:43:00       Capital One Bank USA,    PO Box 30281,
                 Salt Lake City, UT 84130-0281
27301900        EDI: IIC9.COM Feb 13 2019 06:43:00      Comcast,    c/o I C Systems Collections,     PO Box 64378,
                 Saint Paul, MN 55164-0378
27301903       +EDI: MID8.COM Feb 13 2019 06:43:00      Comenity Capital Bank,     c/o Midland Funding LLC,
                 2365 Northside Dr., Ste. 300,    San Diego, CA 92108-2709
27301905       +EDI: CONVERGENT.COM Feb 13 2019 06:43:00       Convergent Outsourcing Inc.,
                 800 SW 39th St./PO Boc 9004,    Renton, WA 98057-9004
27301906       +EDI: MID8.COM Feb 13 2019 06:43:00      Credit One Bank,    c/o Midland Funding LLC,
                 2365 Northside Dr., Ste. 300,    San Diego, CA 92108-2709
27301908        EDI: JEFFERSONCAP.COM Feb 13 2019 06:43:00       Fingerhut Direct Marketing,
                 c/o Jefferson Capital System,    16 McLeland Rd.,    Saint Cloud, MN 56303
27301912        EDI: VERIZONCOMB.COM Feb 13 2019 06:43:00       Verizon Wireless,    Attn: Recovery Department,
                 1515 E. Woodfield Road, Suite 1400,    Schaumburg, IL 60173-5443
27301913       +EDI: VERIZONCOMB.COM Feb 13 2019 06:43:00       Verizon Wireless-South,    PO Box 26055,
                 Minneapolis, MN 55426-0055
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Christopher M. Combs davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Gus A Paloian   gpaloian@seyfarth.com, gpaloian@iq7technology.com;jmcmanus@seyfarth.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
        Case 18-32028      Doc 12    Filed 02/14/19 Entered 02/14/19 23:31:02            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: admin                 Page 2 of 2                   Date Rcvd: Feb 12, 2019
                             Form ID: 318                Total Noticed: 21


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 3
